


Exhibit 10.12

 

DEFERRED STOCK UNIT AWARD AGREEMENT
The Men’s Wearhouse, Inc.
2004 Long-Term Incentive Plan

 

This DEFERRED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made by and
between The Men’s Wearhouse, Inc., a Texas corporation (the “Company”), and
                                                                   (the
“Director”) effective as of the              day of
                                    , 20       ( the “Grant Date”), pursuant to
The Men’s Wearhouse, Inc. 2004 Long-Term Incentive Plan, as amended and restated
(the “Plan”), a copy of which previously has been made available to the Director
and the terms and provisions of which are incorporated by reference herein.

 

WHEREAS, the Company desires to grant to the Director the Deferred Stock Units
specified herein, subject to the terms and conditions of this Agreement; and

 

WHEREAS, the Director desires to have the opportunity to receive from the
Company an award of Deferred Stock Units subject to the terms and conditions of
this Agreement;

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1.                                      Definitions.  For purposes of this
Agreement, the following terms shall have the meanings indicated:

 

(a)                                 “Assets” means assets of any kind owned by
the Company, including but not limited to securities of the Company’s direct and
indirect subsidiaries.

 

(b)                                 “Beneficial Owner” has the meaning ascribed
to the term in Rule 13d-3 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended, or any successor act.

 

(c)                                  “Change in Control” shall mean the
occurrence of any of the following:

 

(i)                                     the individuals who are Incumbent
Directors cease for any reason to constitute a majority of the members of the
Board;

 

(ii)                                  the consummation of a Merger of the
Company with another Entity, unless the individuals and Entities who were the
Beneficial Owners of the Voting Securities of the Company outstanding
immediately prior to such Merger own, directly or indirectly, at least
50 percent of the combined voting power of the Voting Securities of any of the
Company, the surviving Entity or the parent of the Company or the surviving
Entity outstanding immediately after such Merger;

 

(iii)                               the consummation of a Merger of a
Wholly-Owned Subsidiary with another Entity if the gross revenues of such
Wholly-Owned Subsidiary (including the Entities wholly-owned directly or
indirectly by such Wholly-Owned Subsidiary) for the twelve-month

 

--------------------------------------------------------------------------------


 

period immediately preceding the month in which the Merger occurs equal or
exceed 30 percent of the consolidated gross revenues reported by the Company on
the Company’s consolidated financial statements for such period;

 

(iv)                              any Person, other than a Specified Owner,
becomes a Beneficial Owner, directly or indirectly, of securities of the Company
representing 30 percent or more of the combined voting power of the Company’s
then outstanding Voting Securities;

 

(v)                                 a sale, transfer, lease or other disposition
of all or substantially all of the Assets is consummated (an “Asset Sale”),
unless:

 

(A)                               the individuals and Entities who were the
Beneficial Owners of the Voting Securities of the Company immediately prior to
such Asset Sale own, directly or indirectly, 50 percent or more of the combined
voting power of the Voting Securities of the Entity that acquires such Assets in
such Asset Sale or its parent immediately after such Asset Sale in substantially
the same proportions as their ownership of the Company’s Voting Securities
immediately prior to such Asset Sale; or

 

(B)                               the individuals who comprise the Board
immediately prior to such Asset Sale constitute a majority of the board of
directors or other governing body of either the Entity that acquired such Assets
in such Asset Sale or its parent (or a majority plus one member where such board
or other governing body is comprised of an odd number of directors); or

 

(vi)                              The shareholders of the Company approve a plan
of complete liquidation or dissolution of the Company.

 

(d)                                 “Common Stock” shall mean the common stock
of the Company, $.01 par value per share (or such other par value as may be
designated by act of the Company’s shareholders).

 

(e)                                  “Deferred Stock Unit” shall mean a Deferred
Stock Unit issued under the Plan that is subject to the Forfeiture Restrictions.

 

(f)                                   “Entity” means any corporation,
partnership, association, joint-stock company, limited liability company, trust,
unincorporated organization or other business entity.

 

(g)                                  “Forfeiture Restrictions” shall mean the
prohibitions and restrictions set forth herein with respect to the sale or other
disposition of the Deferred Stock Units issued to the Director hereunder and the
obligation to forfeit and surrender such Deferred Stock Units to the Company.

 

(h)                                 “Incumbent Director” means:

 

(i)                                     a member of the Board on the Grant Date;
or

 

(ii)                                  an individual:

 

(A)                               who becomes a member of the Board after the
Grant Date;

 

2

--------------------------------------------------------------------------------


 

(B)                               whose appointment or election by the Board or
nomination for election by the Company’s shareholders is approved or recommended
by a vote of at least two-thirds of the then serving Incumbent Directors (as
defined herein); and

 

(C)                               whose initial assumption of service on the
Board is not in connection with an actual or threatened election contest.

 

(i)                                     “Merger” means a merger, consolidation
or similar transaction.

 

(j)                                    “Period of Restriction” shall mean the
period during which a Deferred Stock Unit is subject to Forfeiture Restrictions,
which period shall end on [the later of (i) one year after the Grant Date, and
(ii) ]                                          , 20      .

 

(k)                                 “Person” shall have the meaning ascribed to
the term in Section 3(a)(9) of the Securities Exchange Act of 1934, as amended,
or any successor act, and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof, except that the term shall not
include (i) the Company or any of its Affiliates, (ii) a trustee or other
fiduciary holding Company securities under an employee benefit plan of the
Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of those securities or (iv) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

(l)                                     “Specified Owner” means any of the
following:

 

(i)                                     the Company;

 

(ii)                                  an Affiliate of the Company;

 

(iii)                               an employee benefit plan (or related trust)
sponsored or maintained by the Company or any Affiliate of the Company;

 

(iv)                              a Person that becomes a Beneficial Owner of
the Company’s outstanding Voting Securities representing 30 percent or more of
the combined voting power of the Company’s then outstanding Voting Securities as
a result of the acquisition of securities directly from the Company and/or its
Affiliates; or

 

(v)                                 a Person that becomes a Beneficial Owner of
the Company’s outstanding Voting Securities representing 30 percent or more of
the combined voting power of the Company’s then outstanding Voting Securities as
a result of a Merger if the individuals and Entities who were the Beneficial
Owners of the Voting Securities of the Company outstanding immediately prior to
such Merger own, directly or indirectly, at least 50 percent of the combined
voting power of the Voting Securities of any of the Company, the surviving
Entity or the parent of the Company or the surviving Entity outstanding
immediately after such Merger in substantially the same proportions as their
ownership of the Voting Securities of the Company outstanding immediately prior
to such Merger.

 

(m)                             “Voting Securities” means the outstanding
securities entitled to vote generally in the election of directors or other
governing body.

 

3

--------------------------------------------------------------------------------


 

(n)                                 “Wholly-Owned Subsidiary” means an Entity
that is, directly or indirectly, wholly owned by the Company.

 

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

 

2.                                      Grant of Deferred Stock Units. 
Effective as of the Grant Date, the Company hereby grants to the Director
                         Deferred Stock Units. In accepting the award of
Deferred Stock Units granted in this Agreement the Director accepts and agrees
to be bound by all the terms and conditions of the Plan and this Agreement. 
Upon the lapse of the Forfeiture Restrictions applicable to a Deferred Stock
Unit that is awarded hereby, the Company shall issue to the Director one share
of the Common Stock in exchange for such Deferred Stock Unit and pay the
Dividend Equivalents as provided in Section 4(a) and thereafter the Director
shall have no further rights with respect to such Deferred Stock Unit.  The
Company shall cause to be delivered to the Director in electronic or
certificated form any shares of the Common Stock that are to be issued under the
terms of this Agreement in exchange for Deferred Stock Units awarded hereby, and
such shares of the Common Stock shall be transferable by the Director as
provided herein (except to the extent that any proposed transfer would, in the
opinion of counsel satisfactory to the Company, constitute a violation of
applicable securities law).

 

3.                                      Deferred Stock Units Do Not Award Any
Rights Of A Shareholder.  The Director shall not have the voting rights or any
of the other rights, powers or privileges of a holder of the Common Stock with
respect to the Deferred Stock Units that are awarded hereby.  Only after a share
of the Common Stock is issued in exchange for a Deferred Stock Unit will the
Director have all of the rights of a shareholder with respect to such share of
Common Stock issued in exchange for a Deferred Stock Unit.

 

4.                                      Dividend Equivalent Payments.

 

(a)                                 If during the period the Director holds any
Deferred Stock Units granted under this Agreement the Company pays a dividend in
cash with respect to the outstanding shares of the Common Stock (a “Cash
Dividend”), then the Company will credit to the Director’s bookkeeping ledger
account an amount equal to the product of (a) the Deferred Stock Units awarded
hereby that have not been forfeited to the Company or exchanged by the Company
for shares of the Common Stock and (b) the amount of the Cash Dividend paid per
share of the Common Stock (the “Dividend Equivalents”).  Such Dividend
Equivalents will vest and become payable upon the same terms and at the same
time as the Deferred Stock Units to which they relate.  The Company shall pay to
the Director, in cash, an amount equal to the accrued Dividend Equivalents with
respect to the Director’s Deferred Stock Units, which payment shall be paid as
soon as practicable after the Forfeiture Restrictions lapse as to the Deferred
Stock Units to which they relate.

 

(b)                                 If during the period the Director holds any
Deferred Stock Units granted under this Agreement the Company pays a dividend in
shares of the Common Stock with respect to the outstanding shares of the Common
Stock, then the Company will increase the Deferred Stock Units awarded hereby
that have not then been forfeited to or exchanged by the Company for shares of
the Common Stock by an amount equal to the product of (a) the Deferred Stock
Units awarded hereby that have not been forfeited to the Company or exchanged by
the Company for

 

4

--------------------------------------------------------------------------------


 

shares of the Common Stock and (b) the number of shares of the Common Stock paid
by the Company per share of the Common Stock (collectively, the “Stock Dividend
Deferred Stock Units”).  Each Stock Dividend Deferred Stock Unit will be subject
to same Forfeiture Restrictions and other restrictions, limitations and
conditions applicable to the Deferred Stock Unit for which such Stock Dividend
Deferred Stock Unit was awarded and will be exchanged for shares of the Common
Stock at the same time and on the same basis as such Deferred Stock Unit.

 

5.                                      Transfer Restrictions.  The Deferred
Stock Units granted hereby may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of (other than by
will or the applicable laws of descent and distribution).  Any such attempted
sale, assignment, pledge, exchange, hypothecation, transfer, encumbrance or
disposition in violation of this Agreement shall be void and the Company shall
not be bound thereby.  Further, any shares of the Common Stock issued to the
Director in exchange for Deferred Stock Units awarded hereby may not be sold or
otherwise disposed of in any manner that would constitute a violation of any
applicable securities laws.  The Director also agrees that the Company may
(a) refuse to cause the transfer of any such shares of the Common Stock to be
registered on the applicable stock transfer records of the Company if such
proposed transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of any applicable securities law and (b) give related
instructions to the transfer agent, if any, to stop registration of the transfer
of such shares of the Common Stock.  The shares of Common Stock that may be
issued under the Plan are registered with the Securities and Exchange Commission
under a Registration Statement on Form S-8.  A Prospectus describing the Plan
and the shares of Common Stock is available from the Company.

 

6.                                      Vesting.

 

(a)                                 The Deferred Stock Units that are granted
hereby shall be subject to the Forfeiture Restrictions.  Except as otherwise
provided in Section 6(b), the Forfeiture Restrictions shall lapse as to the
Deferred Stock Units that are granted hereby at the end of the last day of the
Period of Restriction provided that the Director continues to be a member of the
Board on such date.  If the Director ceases to be a member of the Board for any
reason before the end of the last day of the Period of Restriction including due
to the death or disability of the Director, the Forfeiture Restrictions then
applicable to the Restricted Shares shall not lapse and all the Restricted
Shares shall be forfeited to the Company.  The Director shall have no vested
interest in the Deferred Stock Units credited to his or her bookkeeping ledger
account except as set forth in this Section 6.

 

(b)                                 Notwithstanding the provisions of
Section 4(a), all remaining Forfeiture Restrictions shall lapse as to the
Deferred Stock Units that are granted hereby immediately upon the occurrence of
a Change in Control provided that the Director continues to be a member of the
Board immediately prior to the occurrence of such Change in Control.

 

7.                                      Capital Adjustments and
Reorganizations.  The existence of the Deferred Stock Units shall not affect in
any way the right or power of the Company or any company the stock of which is
awarded pursuant to this Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell,

 

5

--------------------------------------------------------------------------------


 

lease, exchange or otherwise dispose of all or any part of its assets or
business, or engage in any other corporate act or proceeding.

 

8.                                      Nontransferability. The Agreement is not
transferable by the Director otherwise than by will or by the laws of descent
and distribution.

 

9.                                      Not an Employment or Service Agreement. 
This Agreement is not an employment or service agreement, and no provision of
this Agreement shall be construed or interpreted to create an employment or
service relationship between the Director and the Company or guarantee the right
to remain a member of the Board for any specified term.

 

10.                               Legend.  The Director consents to the placing
on the certificate for any shares of Common Stock issued under the Agreement in
certificated form an appropriate legend restricting resale or other transfer of
such shares except in accordance with such act and all applicable
rules thereunder.

 

11.                               Notices.  Any notice, instruction,
authorization, request or demand required hereunder shall be in writing, and
shall be delivered either by personal delivery, by telegram, telex, telecopy or
similar facsimile means, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
then current address of the Company’s Principal Corporate Office, and to the
Director at the Director’s residential address indicated beneath the Director’s
signature on the execution page of this Agreement, or at such other address and
number as a party shall have previously designated by written notice given to
the other party in the manner hereinabove set forth.  Notices shall be deemed
given when received, if sent by facsimile means (confirmation of such receipt by
confirmed facsimile transmission being deemed receipt of communications sent by
facsimile means); and when delivered (or upon the date of attempted delivery
where delivery is refused), if hand-delivered, sent by express courier or
delivery service, or sent by certified or registered mail, return receipt
requested.

 

12.                               Amendment and Waiver.  This Agreement may be
amended, modified or superseded only by written instrument executed by the
Company and the Director.  Only a written instrument executed and delivered by
the party waiving compliance hereof shall make any waiver of the terms or
conditions.  Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized executive officer of the Company. 
The failure of any party at any time or times to require performance of any
provisions hereof shall in no manner effect the right to enforce the same.  No
waiver by any party of any term or condition, or the breach of any term or
condition contained in this Agreement, in one or more instances, shall be
construed as a continuing waiver of any such condition or breach, a waiver of
any other condition, or the breach of any other term or condition.

 

13.                               Governing Law and Severability.  The validity,
construction and performance of this Agreement shall be governed by the laws of
the State of Texas, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this Agreement to
the substantive law of another jurisdiction.  The invalidity of any provision of
this Agreement shall not affect any other provision of this Agreement, which
shall remain in full force and effect.

 

6

--------------------------------------------------------------------------------


 

14.                               Successors and Assigns.  Subject to the
limitations which this Agreement imposes upon the transferability of the
Deferred Stock Units granted hereby and any shares of the Common Stock issued
hereunder, this Agreement shall bind, be enforceable by and inure to the benefit
of the Company and its successors and assigns, and to the Director, the
Director’s permitted assigns, executors, administrators, agents, legal and
personal representatives.

 

15.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be an original for all purposes
but all of which taken together shall constitute but one and the same
instrument.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Director has executed this
Agreement, all effective as of the date first above written.

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

DIRECTOR:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

RESTRICTED STOCK AWARD AGREEMENT

 

The Men’s Wearhouse, Inc.
2004 Long-Term Incentive Plan

 

This RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made by and between
The Men’s Wearhouse, Inc., a Texas corporation (the “Company”), and
                                                 (the “Director”) effective as
of the              of                           , 20     (the “Grant Date”),
pursuant to The Men’s Wearhouse, Inc. 2004 Long-Term Incentive Plan, as amended
and restated (the “Plan”), a copy of which previously has been made available to
the Director and the terms and provisions of which are incorporated by reference
herein.

 

WHEREAS, the Company desires to grant to the Director the shares of the
Company’s common stock, $.01 par value, specified herein (the “Shares”), subject
to the terms and conditions of this Agreement; and

 

WHEREAS, the Director desires to have the opportunity to hold the Shares subject
to the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1.                                      Definitions.  For purposes of this
Agreement, the following terms shall have the meanings indicated:

 

(a)                                 “Assets” means assets of any kind owned by
the Company, including but not limited to securities of the Company’s direct and
indirect subsidiaries.

 

(b)                                 “Beneficial Owner” has the meaning ascribed
to the term in Rule 13d-3 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended, or any successor act.

 

(c)                                  “Change in Control” shall mean the
occurrence of any of the following:

 

(i)                                     the individuals who are Incumbent
Directors cease for any reason to constitute a majority of the members of the
Board;

 

(ii)                                  the consummation of a Merger of the
Company with another Entity, unless the individuals and Entities who were the
Beneficial Owners of the Voting Securities of the Company outstanding
immediately prior to such Merger own, directly or indirectly, at least
50 percent of the combined voting power of the Voting Securities of any of the
Company, the surviving Entity or the parent of the Company or the surviving
Entity outstanding immediately after such Merger;

 

(iii)                               the consummation of a Merger of a
Wholly-Owned Subsidiary with another Entity if the gross revenues of such
Wholly-Owned Subsidiary (including the Entities wholly-owned directly or
indirectly by such Wholly-Owned Subsidiary) for the twelve-month

 

--------------------------------------------------------------------------------


 

period immediately preceding the month in which the Merger occurs equal or
exceed 30 percent of the consolidated gross revenues reported by the Company on
the Company’s consolidated financial statements for such period;

 

(iv)                              any Person, other than a Specified Owner,
becomes a Beneficial Owner, directly or indirectly, of securities of the Company
representing 30 percent or more of the combined voting power of the Company’s
then outstanding Voting Securities;

 

(v)                                 a sale, transfer, lease or other disposition
of all or substantially all of the Assets is consummated (an “Asset Sale”),
unless:

 

(A)                               the individuals and Entities who were the
Beneficial Owners of the Voting Securities of the Company immediately prior to
such Asset Sale own, directly or indirectly, 50 percent or more of the combined
voting power of the Voting Securities of the Entity that acquires such Assets in
such Asset Sale or its parent immediately after such Asset Sale in substantially
the same proportions as their ownership of the Company’s Voting Securities
immediately prior to such Asset Sale; or

 

(B)                               the individuals who comprise the Board
immediately prior to such Asset Sale constitute a majority of the board of
directors or other governing body of either the Entity that acquired such Assets
in such Asset Sale or its parent (or a majority plus one member where such board
or other governing body is comprised of an odd number of directors); or

 

(vi)                              The stockholders of the Company approve a plan
of complete liquidation or dissolution of the Company.

 

(d)                                 “Entity” means any corporation, partnership,
association, joint-stock company, limited liability company, trust,
unincorporated organization or other business entity.

 

(e)                                  “Forfeiture Restrictions” shall mean the
prohibitions and restrictions set forth herein with respect to the sale or other
disposition of the Shares issued to the Director hereunder and the obligation to
forfeit and surrender such Shares to the Company.

 

(f)                                   “Incumbent Director” means:

 

(i)                                     a member of the Board on the Grant Date;
or

 

(ii)                                  an individual:

 

(A)                               who becomes a member of the Board after the
Grant Date;

 

(B)                               whose appointment or election by the Board or
nomination for election by the Company’s stockholders is approved or recommended
by a vote of at least two-thirds of the then serving Incumbent Directors (as
defined herein); and

 

(C)                               whose initial assumption of service on the
Board is not in connection with an actual or threatened election contest.

 

(g)                                  “Merger” means a merger, consolidation or
similar transaction.

 

2

--------------------------------------------------------------------------------


 

(h)                                 “Period of Restriction” shall mean the
period during which Restricted Shares are subject to Forfeiture Restrictions and
during which Restricted Shares may not be sold, assigned, transferred, pledged
or otherwise encumbered, which period shall end on
                                    .

 

(i)                                     “Person” shall have the meaning ascribed
to the term in Section 3(a)(9) of the Securities Exchange Act of 1934, as
amended, or any successor act, and used in Sections 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d) thereof, except that the term
shall not include (i) the Company or any of its Affiliates, (ii) a trustee or
other fiduciary holding Company securities under an employee benefit plan of the
Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of those securities or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

(j)                                    “Restricted Shares” shall mean the Shares
that are subject to the Forfeiture Restrictions under this Agreement.

 

(k)                                 “Specified Owner” means any of the
following:

 

(i)                                     the Company;

 

(ii)                                  an Affiliate of the Company;

 

(iii)                               an employee benefit plan (or related trust)
sponsored or maintained by the Company or any Affiliate of the Company;

 

(iv)                              a Person that becomes a Beneficial Owner of
the Company’s outstanding Voting Securities representing 30 percent or more of
the combined voting power of the Company’s then outstanding Voting Securities as
a result of the acquisition of securities directly from the Company and/or its
Affiliates; or

 

(v)                                 a Person that becomes a Beneficial Owner of
the Company’s outstanding Voting Securities representing 30 percent or more of
the combined voting power of the Company’s then outstanding Voting Securities as
a result of a Merger if the individuals and Entities who were the Beneficial
Owners of the Voting Securities of the Company outstanding immediately prior to
such Merger own, directly or indirectly, at least 50 percent of the combined
voting power of the Voting Securities of any of the Company, the surviving
Entity or the parent of the Company or the surviving Entity outstanding
immediately after such Merger in substantially the same proportions as their
ownership of the Voting Securities of the Company outstanding immediately prior
to such Merger.

 

(l)                                     “Voting Securities” means the
outstanding securities entitled to vote generally in the election of directors
or other governing body.

 

(m)                             “Wholly-Owned Subsidiary” means an Entity that
is, directly or indirectly, wholly owned by the Company.

 

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

 

3

--------------------------------------------------------------------------------


 

2.                                      Grant of Restricted Shares. Effective as
of the Grant Date, the Company shall cause to be issued in the Director’s name
the following Shares as Restricted Shares:            shares of the Company’s
common stock, $.01 par value. The Company shall cause certificates evidencing
the Restricted Shares, and any shares of Stock or rights to acquire shares of
Stock distributed by the Company in respect of Restricted Shares during any
Period of Restriction (the “Retained Distributions”), to be issued in the
Director’s name.  During the Period of Restriction such certificates shall bear
a restrictive legend to the effect that ownership of such Restricted Shares (and
any Retained Distributions), and the enjoyment of all rights appurtenant
thereto, are subject to the restrictions, terms, and conditions provided in the
Plan and this Agreement.  The Director shall have the right to vote the
Restricted Shares awarded to the Director and to receive and retain all regular
dividends paid in cash or property (other than Retained Distributions), and to
exercise all other rights, powers and privileges of a holder of Shares, with
respect to such Restricted Shares, with the exception that (a) the Director
shall not be entitled to delivery of the stock certificate or certificates
representing such Restricted Shares until the Forfeiture Restrictions applicable
thereto shall have expired, (b) the Company shall retain custody of all Retained
Distributions made or declared with respect to the Restricted Shares (and such
Retained Distributions shall be subject to the same restrictions, terms and
conditions as are applicable to the Restricted Shares) until such time, if ever,
as the Restricted Shares with respect to which such Retained Distributions shall
have been made, paid, or declared shall have become vested, and such Retained
Distributions shall not bear interest or be segregated in separate accounts and
(c) the Director may not sell, assign, transfer, pledge, exchange, encumber, or
dispose of the Restricted Shares or any Retained Distributions during the Period
of Restriction.  Upon issuance the certificates shall be delivered to such
depository as may be designated by the Committee as a depository for safekeeping
until the forfeiture of such Restricted Shares occurs or the Forfeiture
Restrictions lapse, together with stock powers or other instruments of
assignment, each endorsed in blank, which will permit transfer to the Company of
all or any portion of the Restricted Shares and any securities constituting
Retained Distributions which shall be forfeited in accordance with the Plan and
this Agreement.  In accepting the award of Shares set forth in this Agreement
the Director accepts and agrees to be bound by all the terms and conditions of
the Plan and this Agreement.

 

3.                                      Transfer Restrictions. The Shares
granted hereby may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of, to the extent then subject to
the Forfeiture Restrictions.  Any such attempted sale, assignment, pledge,
exchange, hypothecation, transfer, encumbrance or disposition in violation of
this Agreement shall be void and the Company shall not be bound thereby. 
Further, the Shares granted hereby that are no longer subject to Forfeiture
Restrictions may not be sold or otherwise disposed of in any manner that would
constitute a violation of any applicable securities laws.  The Director also
agrees that the Company may (a) refuse to cause the transfer of the Shares to be
registered on the applicable stock transfer records of the Company if such
proposed transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of any applicable securities law and (b) give related
instructions to the transfer agent, if any, to stop registration of the transfer
of the Shares.  The Shares are registered with the Securities and Exchange
Commission under a Registration Statement on Form S-8.  A Prospectus describing
the Plan and the Shares is available from the Company.

 

4

--------------------------------------------------------------------------------


 

4.                                      Vesting.

 

(a)                                 The Shares that are granted hereby shall be
subject to the Forfeiture Restrictions.  Except as otherwise provided in
Section 4(b), the Forfeiture Restrictions shall lapse as to the Shares that are
granted hereby at the end of the last day of the Period of Restriction provided
that the Director continues to be a member of the Board on such date.  If the
Director ceases to be a member of the Board for any reason before the end of the
last day of the Period of Restriction including due to the death or disability
of the Director, the Forfeiture Restrictions then applicable to the Restricted
Shares shall not lapse and all the Restricted Shares shall be forfeited to the
Company.

 

(b)                                 Notwithstanding the provisions of
Section 4(a), all remaining Forfeiture Restrictions shall lapse as to the Shares
that are granted hereby immediately upon the occurrence of a Change in Control
provided that the Director continues to be a member of the Board immediately
prior to the occurrence of such Change in Control.

 

(c)                                  Upon the lapse of the Forfeiture
Restrictions with respect to the Shares granted hereby the Company shall cause
to be delivered to the Director a stock certificate representing such Shares,
and such Shares shall be transferable by the Director (except to the extent that
any proposed transfer would, in the opinion of counsel satisfactory to the
Company, constitute a violation of applicable securities law).  Notwithstanding
any other provision of this Agreement, in no event will the Forfeiture
Restrictions expire prior to the earlier of the occurrence of a Change in
Control or the satisfaction by the Director of any obligation to serve as a
member of the Board.

 

5.                                      Capital Adjustments and
Reorganizations.  The existence of the Restricted Shares shall not affect in any
way the right or power of the Company or any company the stock of which is
awarded pursuant to this Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.

 

6.                                      Section 83(b) Election.  The Director
shall not exercise the election permitted under section 83(b) of the Internal
Revenue Code of 1986, as amended, with respect to the Restricted Shares without
the prior written approval of the Chief Financial Officer of the Company.

 

7.                                      No Fractional Shares.  All provisions of
this Agreement concern whole Shares.  If the application of any provision
hereunder would yield a fractional share, such fractional share shall be rounded
down to the next whole share if it is less than 0.5 and rounded up to the next
whole share if it is 0.5 or more.

 

8.                                      Not an Employment or Service Agreement. 
This Agreement is not an employment or service agreement, and no provision of
this Agreement shall be construed or interpreted to create an employment or
service relationship between the Director and the Company or guarantee the right
to remain a member of the Board for any specified term.

 

5

--------------------------------------------------------------------------------


 

9.                                      Legend.  The Director consents to the
placing on the certificate for the Shares of an appropriate legend restricting
resale or other transfer of the Shares except in accordance with such act and
all applicable rules thereunder.

 

10.                               Notices.  Any notice, instruction,
authorization, request or demand required hereunder shall be in writing, and
shall be delivered either by personal delivery, by telegram, telex, telecopy or
similar facsimile means, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
then current address of the Company’s Principal Corporate Office, and to the
Director at the Director’s residential address indicated beneath the Director’s
signature on the execution page of this Agreement, or at such other address and
number as a party shall have previously designated by written notice given to
the other party in the manner hereinabove set forth.  Notices shall be deemed
given when received, if sent by facsimile means (confirmation of such receipt by
confirmed facsimile transmission being deemed receipt of communications sent by
facsimile means); and when delivered (or upon the date of attempted delivery
where delivery is refused), if hand-delivered, sent by express courier or
delivery service, or sent by certified or registered mail, return receipt
requested.

 

11.                               Amendment and Waiver.  This Agreement may be
amended, modified or superseded only by written instrument executed by the
Company and the Director.  Only a written instrument executed and delivered by
the party waiving compliance hereof shall make any waiver of the terms or
conditions.  Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized executive officer of the Company. 
The failure of any party at any time or times to require performance of any
provisions hereof shall in no manner effect the right to enforce the same.  No
waiver by any party of any term or condition, or the breach of any term or
condition contained in this Agreement, in one or more instances, shall be
construed as a continuing waiver of any such condition or breach, a waiver of
any other condition, or the breach of any other term or condition.

 

12.                               Governing Law and Severability.  The validity,
construction and performance of this Agreement shall be governed by the laws of
the State of Texas, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this Agreement to
the substantive law of another jurisdiction.  The invalidity of any provision of
this Agreement shall not affect any other provision of this Agreement, which
shall remain in full force and effect.

 

13.                               Successors and Assigns.  Subject to the
limitations which this Agreement imposes upon the transferability of the Shares
granted hereby, this Agreement shall bind, be enforceable by and inure to the
benefit of the Company and its successors and assigns, and to the Director, the
Director’s permitted assigns, executors, administrators, agents, legal and
personal representatives.

 

14.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be an original for all purposes
but all of which taken together shall constitute but one and the same instrument

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Director has executed this
Agreement, all effective as of the date first above written.

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

 

 

By: Douglas S. Ewert

 

Title: Chief Executive Officer

 

 

 

 

 

DIRECTOR:

 

 

 

 

 

 

 

[name]

 

Address:

 

--------------------------------------------------------------------------------


 

Irrevocable Stock Power

 

KNOW ALL MEN BY THESE PRESENTS, that the undersigned, For Value Received, has
bargained, sold, assigned and transferred and by these presents does bargain,
sell, assign and transfer unto The Men’s Wearhouse, Inc., a Texas corporation
(the “Company”), the Shares transferred pursuant to the Restricted Stock Award
Agreement dated effective                             , 20      , between the
Company and the undersigned; and subject to and in accordance with such
Restricted Stock Award Agreement the undersigned does hereby constitute and
appoint the Secretary of the Company the undersigned’s true and lawful
attorney, IRREVOCABLY, to sell, assign, transfer, hypothecate, pledge and make
over all or any part of such Shares and for that purpose to make and execute all
necessary acts of assignment and transfer thereof, and to substitute one or more
persons with like full power, hereby ratifying and confirming all that said
attorney or his substitutes shall lawfully do by virtue hereof.

 

In Witness Whereof, the undersigned has executed this Irrevocable Stock Power
effective the              day of                     , 20      .

 

 

 

 

 

 

Name:

 

--------------------------------------------------------------------------------
